        Case 3:19-cv-00565-SDD-RLB                Document 34   06/14/21 Page 1 of 35




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA


RHETT A. DESSELLE
                                                                    CIVIL ACTION
VERSUS
                                                                   19-565-SDD-RLB
STATE OF LOUISIANA THROUGH
THE DEPARTMENT OF
TRANSPORTATION & DEVELOPMENT


                                                RULING

        This matter is before the Court on the Motion for Summary Judgment1 filed by the

Defendant, the Louisiana Department of Transportation (“DOTD”). Plaintiff Rhett A.

Desselle (“Plaintiff”) filed an Opposition.2 DOTD filed a Reply,3 to which Plaintiff filed a

Sur-Reply.4 For the following reasons, DOTD’s Motion shall be granted.

I.      BACKGROUND

        This is an age discrimination case. DOTD is a state government agency that

manages Louisiana’s infrastructure.5 DOTD has nine district offices throughout the state,

and a District Administrator manages each district.6 Plaintiff is currently an Assistant

District Administrator, or “Engineer 8,” for DOTD District 8.7 Plaintiff has worked for DOTD

in various capacities since 1983.8 Plaintiff, who is 56 years old, alleges he was not

promoted because of his age.



1
  Rec. Doc. No. 13.
2
  Rec. Doc. No. 16.
3
  Rec. Doc. No. 19.
4
  Rec. Doc. No. 22.
5
  Rec. Doc. No. 13-8, p. 1; Rec. Doc. No. 16-1, p. 1.
6
  Rec. Doc. No. 13-8, p. 1; Rec. Doc. No. 16-1, p. 1.
7
  Rec. Doc. No. 13-8, p. 2; Rec. Doc. No. 16-1, p. 1.
8
  Rec. Doc. No. 13-8, p. 2; Rec. Doc. No. 16-1, p. 1.
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34   06/14/21 Page 2 of 35




        On February 5, 2018, DOTD posted a job opening for District Administrator, also

known as “Engineer 9,” for District 8.9 The minimum qualifications were a current

Louisiana license to practice professional engineering plus eight years of professional

engineering experience, two years of which must have been at the supervisory level or

above.10 The position description emphasized leadership as a key component of the job.11

The position description stated that fifty percent of the role was to provide leadership to

District staff, and twenty-five percent required the District Administrator to “‘confer[],

advise[], [and] negotiate[] with federal, state, and local officials, private entities, members

of the public, and other elected/appointed officials on a variety of issues, some sensitive

and controversial.”12 Plaintiff applied, as did Stephen Buskie, Jeffrey Connella, Jonathan

Lachney, Patrick Landry, Troy Roussell, Michael DeSelle, and, according to Plaintiff,

Amar Jindal.13 Roussell, who, like Plaintiff, was an employee of DOTD, was chosen for

the position.

        The Assistant Secretary of Operations, Vince Latino (“Latino”), was the hiring

manager and administered the interview process.14 He prepared a “selection matrix”

which awarded applicants points in the following manner: one point for each year of job-

related experience with a maximum of fifteen points; one point for each year of

supervisory experience with a maximum of fifteen points; two points for each “Successful”

rating and three points for each “Exceptional” rating on the last two years of performance

evaluations up to a maximum of five points; and a maximum of five points based on the


9
  Rec. Doc. No. 13-8, p. 6; Rec. Doc. No. 16-1, p. 6.
10
   Rec. Doc. No. 13-8, p. 6–7; Rec. Doc. No. 16-1, p. 6.
11
   Rec. Doc. No. 13-8, p. 7; Rec. Doc. No. 16-1, p. 6.
12
   Rec. Doc. No. 13-8, p. 7; Rec. Doc. No. 16-1, p. 6.
13
   Rec. Doc. No. 13-8, p. 7; Rec. Doc. No. 16-1, p. 6.
14
   Rec. Doc. No. 13-8, p. 8; Rec. Doc. No. 16-1, p. 6.
66916
         Case 3:19-cv-00565-SDD-RLB                 Document 34         06/14/21 Page 3 of 35




applicant’s usage of sick and personal leave.15 Latino reviewed all of the applications and

scored the above categories, compiling the “application score.”

        The applicants’ ages and application scores were as follows:

 Name16                               Application Score                     Rank
 Jonathan Lachney (48)                38.60                                 1

 Stephen Buskie (62)                  37.70                                 2

 Rhett Desselle (Plaintiff) 37.30                                           3
 (56)
 Patrick Landry (56)        37.10                                           4
 Michael DeSelle (50)       37.00                                           5

 Troy Roussell (47)17                 36.05                                 6

 Jeffrey Connella (48)18              32.15                                 7

 Amar Jindal19 (77)                   Did Not Participate                   Did Not Participate


        The applicants were invited to interview with a selection panel.20 Latino chose the

members of the selection panel.21 Latino prepared eight interview questions purportedly



15
    Rec. Doc. No. 13-8, p. 8–11; Rec. Doc. No. 16-1, p. 6–11; Plaintiff contends that the capping of
supervisory and job-related experience was discriminatory.
16
   This chart is derived from Plaintiff’s exhibit Rec. Doc. No. 16-17. Consistent with Fed. R. Civ. P. 56, the
Court will take these largely uncontradicted (except as noted below) statements as true for the purposes of
this Ruling.
17
   In response to Rec. Doc. No. 13-8, Plaintiff admitted that Roussell was 47 years old. Rec. Doc. No. 13-
8, p. 11; Rec. Doc. No. 16-1, p. 9. However, in Rec. Doc. No. 16-17, Plaintiff contends that Roussell was
46 years old, and that his date of birth is May 12, 1971. It is undisputed that the interview occurred on March
27, 2018, so per Roussell’s purported date of birth, he would have been about a month and a half shy of
47. This minor discrepancy does not change the Court’s analysis, and the Court will assume that Roussell
was almost 47 years old.
18
   As is the case with Roussell, there is a discrepancy between Plaintiff’s evidence and its admissions.
Plaintiff admitted that Connella was 49 years old at the time of the interview but asserts that he was 48 in
Rec. Doc. No. 16-17. The same exhibit lists his date of birth as April 18, 1969, which would have made him
a little over a month shy of 49 years old at the time of the interview. As with the discrepancy regarding
Roussell’s age, this does not affect the Court’s analysis, and the Court will assume that Connella was
almost 49 years old.
19
   Plaintiff contends that Jindal applied for the position but did not interview for it.
20
   Rec. Doc. No. 13-8, p. 8; Rec. Doc. No. 16-1, p. 7.
21
   Rec. Doc. No. 13-8, p. 8–9; Rec. Doc. No. 16-1, p. 7.
66916
           Case 3:19-cv-00565-SDD-RLB                Document 34   06/14/21 Page 4 of 35




based on recommendations from an internal DOTD document titled “Selecting the Best.”22

Latino provided the panel with a scoresheet to score the applicants’ answers on a scale

of one, meaning “very strong evidence the skill is not present,” to five, “meaning very

strong evidence the skill is present.”23 The eight questions were:

          1. “Why do you want this job?”

          2. “Describe your experience in dealing with the press, the DOTD Public

               Information Section, elected officials, and the public?”

          3. “If you had to choose three skills for a successful professional life, what would

               they be and why?”

          4. “Describe three challenges facing DOTD, specifically the District, now and in

               the future. Please tell us your ideas regarding how to address these

               challenges.”

          5. “This position will be greatly involved in Emergency Operations in response to

               emergency events. Please describe your experience with Emergency

               Operations in response to emergency events.”

          6. “Describe the last time you disagreed with your supervisor over a work issue.

               How did you resolve the situation and would your actions have differed if you

               were the supervisor? If so, how?”

          7. “How would you describe your management style? How have you developed

               the people you’ve managed?”




22
     Rec. Doc. No. 13-8, p. 9; Rec. Doc. No. 16-1, p. 7.
23
     Rec. Doc. No. 13-8, p. 9; Rec. Doc. No. 16-1, p. 8.
66916
         Case 3:19-cv-00565-SDD-RLB                Document 34         06/14/21 Page 5 of 35




        8. “Other than what was discussed, describe how your background and

            experience have prepared you for this position?”24

Panelists were also asked to rate each candidate on the characteristics of

“communication skills” and “leadership/professionalism,” and examples of each

characteristic were provided.25 The maximum points per characteristic was five. The

panelists only evaluated the candidates’ interview responses; they did not receive the

candidates’ job applications and did not know their ages.26

        After the interviews, Latino combined every panelist’s score for each applicant and

calculated each applicant’s average interview score.27 The applicants’ ages and average

interview scores are provided in the chart below:

 Name28                                 Interview Score                        Rank
 Jeffrey Connella (48)29                36.71                                  1

 Troy Roussell (47)30                   35.21                                  2
 Jonathan Lachney (48)                  34.00                                  3
 Michael DeSelle (50)                   32.14                                  4
 Rhett Desselle (Plaintiff) (56)        31.43                                  5
 Patrick Landry (56)                    26.05                                  6
 Stephen Buskie (62)                    23.07                                  7
 Amar Jindal31 (77)                     Did Not Participate                    Did Not Participate




24
   Rec. Doc. 13-1, p. 81–84.
25
   Rec. Doc. No. 13-8, p. 9–10; Rec. Doc. No. 16-1, p. 8–11.
26
   Rec. Doc. No. 13-8, p. 10; Rec. Doc. No. 16-1, p. 8.
27
   Rec. Doc. No. 13-8, p. 10; Rec. Doc. No. 16-1, p. 8.
28
   This chart is derived from Plaintiff’s exhibit Rec. Doc. No. 16-17. Consistent with Fed. R. Civ. P. 56, the
Court will take these largely uncontradicted (except as noted below) statements as true for the purposes of
this Ruling.
29
   See supra note 18.
30
   See supra note 17.
31
   Plaintiff contends that Jindal applied for the position but did not interview for it.
66916
         Case 3:19-cv-00565-SDD-RLB             Document 34        06/14/21 Page 6 of 35




The applicants’ total scores, comprised of their interview scores, communication scores,

leadership/professionalism scores, and application scores, are summarized in the chart

below:

 Name32                              Combined Score                      Rank
 Jonathan Lachney (48)               81.89                               1

 Troy Roussell (47)                  80.76                               2
 Michael DeSelle (50)                78.57                               3

 Rhett Desselle (Plaintiff) (56) 77.66                                   4

 Jeffrey Connella (48)               71.86                               5

 Patrick Landry (56)                 71.16                               6
 Stephen Buskie (62)                 68.77                               7
 Amar Jindal (77)                    Did Not Participate                 Did Not Participate


         The three applicants with the highest scores were invited to participate in a second

interview with DOTD Secretary Shawn D. Wilson; these candidates were Jonathan

Lachney, Troy Roussell and Michael DeSelle—not the Plaintiff.33 Secretary Wilson

awarded: nine points to Troy Roussell; five points to Jonathan Lachney; and seven points

to Michael DeSelle.34 Roussell had the highest total score was awarded the position.

         After compiling the results of the interview process, Latino sent the file materials

to DOTD Human Resources for validation and compliance review.35 Subsequently,

“Latino was notified by Human Resources that the selection was in compliance with

DOTD guidelines,”36 but Human Resources did not validate the selection because two of


32
   Rec. Doc. No. 13-8, p. 10–11; Rec. Doc. No. 16-1, p. 9.
33
   Rec. Doc. No. 13-8, p. 10–11; Rec. Doc. No. 16-1, p. 9.
34
   Rec. Doc. No. 13-8, p. 10–11; Rec. Doc. No. 16-1, p. 9.
35
   Rec. Doc. No. 13-8, p. 10–11; Rec. Doc. No. 16-1, p. 9.
36
   Quoting Rec. Doc. No. 13-8, p. 10. Plaintiff “denies the allegation that the selection was done in
compliance with DOTD guidelines” on hearsay grounds. Rec. Doc. No. 16-1, p. 9. Plaintiff’s objection is
66916
         Case 3:19-cv-00565-SDD-RLB                 Document 34         06/14/21 Page 7 of 35




the selection panelists (Breeden and Hollins) had not completed a training course on

hiring.37 Although it is disputed exactly how or why, the panelist training requirement was

subsequently waived, and the selection was validated.38 On April 19, 2018, Latino notified

Roussell that he had been selected for the District Administrator position, and Latino

informed the other applicants that they had not been selected.39

        Plaintiff has no evidence that any member of the panel made any negative

comments about Plaintiff’s age during his employment, and Plaintiff concedes that none

of the panelists made age related comments during his interview.40 However, Latino may

have made a negative comment about the age of a different employee at some point

before the interview.41 Plaintiff seeks recovery under the Age Discrimination in

Employment Act42 (“ADEA”) and the Louisiana Employment Discrimination Law43

(“LEDL”);44 the parties agree that federal precedent applies to the state law claims.45




noted, and the Court will not consider this portion of Latino’s Affidavit as evidence of the truth of the matter
asserted in the underlying statement, to wit, that the selection process was done in compliance with DOTD
guidelines. However, Latino does have personal knowledge of what DOTD Human Resources told him.
Therefore, the Court will credit this sentence of the affidavit as evidence that Human Resources told Latino
that the selection process was compliant with DOTD guidelines, but not as evidence that the selection
process was in fact compliant with DOTD guidelines.
37
   Rec. Doc. No. 13-8, p. 11; Rec. Doc. No. 16-1, p. 9.
38
   Rec. Doc. No. 13-8, p. 11; Rec. Doc. No. 16-1, p. 9.
39
   Rec. Doc. No. 13-8, p. 12; Rec. Doc. No. 16-1, p. 10.
40
   Rec. Doc. No. 13-8, p. 15; Rec. Doc. No. 16-1, p. 13.
41
   Rec. Doc. No. 16-1, p. 13.
42
   29 U.S.C. § 621 et seq.
43
   La. R.S. 23:301 et seq.
44
   Rec. Doc. No. 13-8, p. 16; Rec. Doc. No. 16-1, p. 13. Plaintiff does not maintain a hostile work
environment claim, so the portions of DOTD’s Motion that advocate dismissal of that claim are moot.
45
   Rec. Doc. No. 16, p. 11; Rec. Doc. No. 13-9, n. 8.
66916
         Case 3:19-cv-00565-SDD-RLB                Document 34         06/14/21 Page 8 of 35




II.     LAW AND ANALYSIS46

        A. Summary Judgment Standard

        In reviewing a party’s motion for summary judgment, the Court will grant the motion

if (1) there is no genuine issue of material fact, and (2) the mover is entitled to judgment

as a matter of law.47 This determination is made “in the light most favorable to the

opposing party.”48 A party moving for summary judgment “‘must demonstrate the absence

of a genuine issue of material fact, but need not negate the elements of the nonmovant’s

case.’”49 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”50 However, the

non-moving party’s burden “‘is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.’”51

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”52 All reasonable factual

inferences are drawn in favor of the nonmoving party.53 However, “[t]he Court has no duty


46
   The Court notes that DOTD, as an arm of the state of Louisiana, potentially could have asserted sovereign
immunity. DOTD has not. Moreover, because DOTD removed this case to this Court (Rec. Doc. No. 1), the
Court finds that DOTD has waived its sovereign immunity as to the claims before the Court. See Meyers
ex rel. Benzing v. Texas, 410 F.3d 236, 242 (5th Cir. 2005).
47
   FED. R. CIV. P. 56(a).
48
   Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970) (citing United States v. Diebold, Inc., 369 U.S.
   654, 655 (1962); 6 V. MOORE, FEDERAL PRACTICE 56.15(3) (2d ed. 1966)).
49
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25 (1986).
50
   Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan World
   Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
51
   Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little, 37 F.3d at 1075).
52
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
53
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34        06/14/21 Page 9 of 35




to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”54 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to

support the complaint.”’”55

        B. Discrimination under the ADEA56

        The ADEA makes it “unlawful for an employer to fail or refuse to hire...any

individual or otherwise discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual's age.”57 A plaintiff may prove a case by direct or circumstantial evidence.58

Evidence is circumstantial when an inference is required for the evidence to tend to prove

discriminatory animus.59

        Plaintiff relies on circumstantial evidence, so the three-step, burden-shifting

framework articulated in McDonnell Douglas v. Green applies.60 “Under this framework,

the employee must first establish a prima facie case of age discrimination.”61 If the

plaintiff-employee meets this initial burden, “the burden of production shifts to his



54
   RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
55
   Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir. 1994)
   (quoting Anderson, 477 U.S. at 249).
56
   The parties agree that the LEDL claim is governed by the same analysis. See Rec. Doc. No. 16, p. 11;
Rec. Doc. No. 13-9, n. 8.
57
   29 U.S.C. § 623(a)(1).
58
    Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 141, 120 S.Ct. 2097, 147 L.Ed.2d 105
(2000).
59
   Terry v. Promise Hosp. of Ascension, Inc., No. CIV.A. 13-128-SDD, 2014 WL 4161581, at *5 (M.D. La.
Aug. 19, 2014).
60
   Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 231 (5th Cir. 2015).
61
   Id.
66916
        Case 3:19-cv-00565-SDD-RLB               Document 34        06/14/21 Page 10 of 35




employer to articulate a legitimate, nondiscriminatory reason for the challenged

employment decision.”62 If the employer successfully articulates a reason, “‘the

presumption raised by the prima facie case is rebutted and drops from the case.’”63 In the

final step of the analysis, the employee must “prove by a preponderance of the evidence

that the legitimate reasons offered by the defendant were not its true reasons, but were

a pretext for discrimination.”64 The employee-plaintiff can show pretext “‘either through

evidence of disparate treatment or by showing that the employer's proffered explanation

is false or unworthy of credence.’”65 Ultimately, “the employee has the burden of

persuasion to establish ‘that age was [a] “but-for” cause of the employer's adverse

decision.’”66

            1. Plaintiff’s Prima Facie Case

        To establish a prima facie case of failure to promote based on age, a plaintiff must

show that: “(1) he was over forty, (2) was qualified for the position sought, (3) was not

promoted, and (4) the position was filled by someone younger or the failure to promote

was due to age.”67 DOTD concedes that Plaintiff can establish his prima facie case.

            2. DOTD’s Legitimate Reason for Not Promoting Plaintiff

        “As stated above, the burden shifts to the employer to provide a legitimate,

nondiscriminatory reason for the employment decision.”68 “The defendant's burden in this

second step is met by producing evidence which, ‘taken as a true, would permit the


62
   Id.
63
   Id. (quoting St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993)).
64
   Id. (quoting Reeves, 530 U.S. at 143, 120 S.Ct. 2097).
65
   Id. (quoting Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir.2010)).
66
   Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 231 (5th Cir. 2015) (quoting Burrage v. United States,
571 U.S. 204, 213, 134 S. Ct. 881, 889, 187 L. Ed. 2d 715 (2014)). The alteration “[a]” comes from Burrage
and suggests that there can be more than one but-for cause. This proposition is analyzed in depth below.
67
   Tratree v. BP N. Am. Pipelines, Inc., 277 F. App’x 390, 395 (5th Cir. 2008).
68
   Palacios v. City of Crystal City, Texas, 634 F. App'x. 399, 401-02 (5th Cir. 2015).
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34        06/14/21 Page 11 of 35




conclusion that there was a nondiscriminatory reason for the adverse action.”69 At this

stage, the defendant-employer’s burden is one of “’production, not persuasion,’ and

‘involve[s] no credibility assessment.’”70 However, “an employer must articulate a non-

discriminatory reason with ‘sufficient clarity’ to afford the employee a realistic opportunity

to show that the reason is pretextual.”71

        DOTD asserts that Plaintiff was not promoted because he did not receive the

highest score in the selection process.72 Plaintiff attacks DOTD’s purported reason on

two fronts. First, Plaintiff asserts that the selection process was tainted by deviations from

DOTD internal policy.73 Second, Plaintiff assails DOTD’s evidence, stating that the

interview was entirely subjective and the panelists’ scores lack contemporaneous

explanation.74 In effect, Plaintiff argues that the interview scores are “really the sort of

nonspecific, content-less explanation that [the Fifth Circuit] has found insufficient to satisfy

the employer’s burden of production.”75

        The purported deviations from internal policy in the selection process are irrelevant

at this stage of the analysis. The Fifth Circuit has recognized that such deviations may be

evidence of pretext under certain conditions,76 however, any deviations would only bear

on the legitimacy of the employer’s reason for the allegedly discriminatory act—not the




69
   Juneau v. Quality Christmas Tree, Ltd., No. CIV.A. H-13-2535, 2014 WL 3796406, at *2 (S.D. Tex. July
30, 2014) (quoting St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506, 113 S. Ct. 2742, 125 L. Ed. 2d 407
(1993) (emphasis in original)).
70
   Id. (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142, 120 S.Ct. 2097, 147 L.Ed.2d
105 (2000)).
71
   Patrick v. Ridge, 394 F.3d 311, 317 (5th Cir. 2004) (emphasis in original).
72
   Rec. Doc. No. 13-9, p. 9.
73
   Rec. Doc. No. 16, p. 16–17.
74
   Rec. Doc. No. 16, p. 5–16; Rec. Doc. No. 22, p. 8–9.
75
   Alvarado v. Texas Rangers, 492 F.3d 605, 616 (5th Cir. 2007).
76
   Julian v. City of Houston, 618 F. App'x 211, 214, n. 3 (5th Cir. 2015).
66916
        Case 3:19-cv-00565-SDD-RLB                  Document 34         06/14/21 Page 12 of 35




existence of the reason itself. The Court will consider the alleged deviations from internal

policy in the pretext step of the analysis.

        Turning to Plaintiff’s subjectivity argument, DOTD argues that the interview was

only part of the selection process, and, in any event, it has provided explanations for how

the panelists scored the applicants. Under Latino’s selection matrix, there were 90 total

points available.77 Forty of those points were based on quantifiable data contained in each

applicant’s work history.78 The remaining 50 points were based on the interview scores,

including the communication and leadership/professionalism scores.79 Therefore, the

Court finds that almost half of Plaintiff’s score was determined by reference to objective

criteria.

        In Alvarado v. Texas Rangers,80 the Fifth Circuit reviewed a similar selection

process in which applicants’ total scores were based on the results of a written exam as

well as a subjective interview.81 Due to the hybrid nature of the selection process, the

court considered whether the interview score was a determinative factor in the final

selection before considering the merits of the plaintiff’s contentions about the interview

score.82 This Court will do the same.

        In order to determine whether the interview score was a determinative factor in the

final selection, the Court must consider the effect that the interview scores had on the

applicants’ total scores. The applicants’ interview scores had significant effects on their

total scores. Stephen Buskie had the second highest application score; yet, after the


77
   This is excluding the final interview with the Secretary for the top three applicants.
78
   Rec. Doc. No. 13-8, p. 8; Rec. Doc. No. 16-1, p. 6–7.
79
   Rec. Doc. No. 13-8, p. 9–10; Rec. Doc. No. 16-1, p. 8–9.
80
   Alvarado v. Texas Rangers, 492 F.3d 605, 616 (5th Cir. 2007).
81
   Id. at 610.
82
   Id. at 616.
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34      06/14/21 Page 13 of 35




interview, he had the lowest total score. On the other hand, Roussell had the second-

lowest application score; yet, he had the second-highest total score after the interview.

Following the interview, Plaintiff dropped from third to fourth—a drop which precluded his

advancement to the final round of the process. The Court concludes that the interview

process was a determinative factor. As such, the Court must analyze the sufficiency of

DOTD’s proffered reason.

        “An employer's subjective reason for not selecting a candidate, such as a

subjective assessment of the candidate's performance in an interview, may serve as a

legitimate, nondiscriminatory reason for the candidate's non-selection.”83 “Such a reason

will satisfy the employer's burden of production, however, only if the employer articulates

a clear and reasonably specific basis for its subjective assessment.”84 In sum, the Court

inquires as to whether the employer has proffered a reason for why it assessed the

plaintiff the way it did.

        DOTD submitted as summary judgment evidence: the job description,85 Roussell’s

and Plaintiff’s applications,86 the scoring matrix with scores,87 and each panelist’s notes

from the interview.88 As DOTD admits, the panelists’ notes only contain portions of the

applicants’ answers, rather than explanatory opinions.89 DOTD also offers Latino’s stated

reasons for not promoting Plaintiff as well as statements from panelists obtained during




83
   Id.
84
   Id.
85
   Rec. Doc. No. 13-3, p. 63–66.
86
   Rec. Doc. No. 13-3, p. 43–61; Rec. Doc. No. 13-4, p. 17–29.
87
   Rec. Doc. No. 13-1, p. 74.
88
   Rec. Doc. No. 13-1, p. 81–164.
89
   Rec. Doc. No. 19, p. 3.
66916
        Case 3:19-cv-00565-SDD-RLB               Document 34         06/14/21 Page 14 of 35




the DOTD internal investigation that paralleled this case. Plaintiff objects to those pieces

of evidence.

        Plaintiff objects that the affidavits and panelists’ statements are post hoc

rationalizations that cannot carry DOTD’s burden of production and cites Heinsohn v.

Carabin & Shaw P.C. 90 in support. The plaintiff in Heinshon brought an FMLA claim, but

the Fifth Circuit applied the McDonnell Douglas burden-shifting framework as this Court

does here. Plaintiff cites Heinshon for the proposition that, “[a]s the ultimate issue is the

employer’s reasoning at the moment the questioned employment decision is made, a

justification that could not have motivated the employer’s decision is not evidence that

tends to illuminate this ultimate issue and is therefore simply irrelevant at this stage in the

inquiry.”91 Plaintiff’s reliance on that quote is misplaced because the Heinshon court made

that statement in the context of the third step, i.e. pretext, of the McDonnell Douglas

framework.92 In fact, four paragraphs prior to that statement, the court explicitly stated

that the employer’s post hoc deposition testimony was sufficient to carry the defendant’s

burden of demonstrating a legitimate reason for the employment decision.93 Therefore,

Plaintiff’s argument that DOTD cannot rely on evidence created after the incidents giving

rise to the suit is meritless, and the Court will consider the content of the DOTD’s evidence

on the issue of whether DOTD demonstrates a legitimate reason for not promoting

Plaintiff.



90
   832 F.3d 224, 236 (5th Cir. 2016).
91
   Rec. Doc. No. 22, p. 8–9 (quoting Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 237 (5th Cir. 2016)).
92
   Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 237 (5th Cir. 2016).
93
   Id. “It produced evidence of legitimate, nondiscriminatory reasons for terminating Heinsohn, which refute
or contest Heinsohn's circumstantial evidence of a discriminatory reason. C & S produced Shaw's
deposition, in which he averred that C & S terminated Heinsohn because (1) she had missed appeals
deadlines, and (2) she had attempted to conceal this by failing to inform Escobedo and by sending good-
cause letters without Escobedo's knowledge.”
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34         06/14/21 Page 15 of 35




        Although the interview process was subjective, “[a]n employer's subjective reason

for not selecting a candidate, such as a subjective assessment of the candidate's

performance in an interview, may serve as a legitimate, nondiscriminatory reason for the

candidate's non-selection. Such a reason will satisfy the employer's burden of production,

however, only if the employer articulates a clear and reasonably specific basis for its

subjective assessment.”94 Latino’s affidavit generally recounts the necessary skills for

success in the Engineer 9 position. For example, he states that, “[i]t is the skill set of

leadership and management that matters for the [District Administrator] position, not

tenure.”95 The only testimony that informs how the panelists graded the applicants’

responses to interview questions is: “I provided the panelists with a scoring guide or

benchmarks to be used. A score of 1 meant ‘very strong evidence that skill is not present’

and a score of 5 meant ‘very strong evidence the skill is present.’”96 This response, while

illustrative of how the applicants were scored, is not an explanation of why Plaintiff

received his score.

        Latino’s responses to the DOTD investigator are more helpful. When asked “[w]hat

qualifications did the successful candidate have?”, Latino responded, “[t]he successful

candidate showed that he had all the attributes listed above.97” He also stated in response

to a different question, “the unsuccessful candidates did not have the same qualifications



94
   Alvarado v. Texas Rangers, 492 F.3d 605, 616 (5th Cir. 2007).
95
   Rec. Doc. No. 13-1, p. 4.
96
   Rec. Doc. No. 13-1, p. 6.
97
   The attributes were elicited in response to another question. The exact answer was: “In order to be a
District Administrator, one must have the following qualities: hard working, leadership, honest, loyal,
understanding of the Department, good communicator, ability to deal with others (workers, public, press,
and public officials). Also must have the ability to be a mentor to others in the District in order to have
succession planning for the District Administrator position. In addition as per the matrix they must have job
related experience, managerial experience, Performance (PES), attendance, communication, and
leadership professionalism.” Rec. Doc. No. 13-1, p. 79.
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34         06/14/21 Page 16 of 35




when all of the criteria were taken into consideration.”98 Latino purportedly did not know

the identity of the complainant.99

        These statements shed light on Latino’s purported reason for not selecting Plaintiff.

He provided the attributes he viewed as necessary for success in the District

Administrator position and stated that Roussell had all of those attributes. This suggests

that Latino had those attributes in mind when scoring the applicants’ interviews.

Additionally, the Court finds that Latino’s description of the necessary attributes is a “clear

and reasonably specific basis” for his subjective assessment of Plaintiff’s interview

because he provides enough information for Plaintiff to be able to counter Latino’s

subjective reason.100 Furthermore, the Fifth Circuit has acknowledged that “choosing

some other candidate because he is the best-qualified individual for the job is generally

a legitimate, nondiscriminatory reason for an adverse employment decision….”101

Therefore, Latino’s statements as to why Roussell was scored higher than Plaintiff are

probative of why Plaintiff was scored lower. The statements provide some basis for

Latino’s subjective assessment of Plaintiff’s interview.102

        DOTD also introduces the response that Dr. Eric Kalivoda, another panelist,

provided during the internal investigation.103 He stated that he was looking for “adequate

experience with District functions and operations, leadership experience, skills and

qualities, and a big-picture understanding and vision for leading the district in the future




98
   Rec. Doc. No. 13-1, p. 79.
99
   Id.
100
    Alvarado v. Texas Rangers, 492 F.3d 605, 616 (5th Cir. 2007).
101
    Patrick v. Ridge, 394 F.3d 311, 318 (5th Cir. 2004).
102
    Alvarado, 492 F.3d at 616.
103
    Rec. Doc. No. 13-6, p. 5.
66916
        Case 3:19-cv-00565-SDD-RLB        Document 34        06/14/21 Page 17 of 35




which could be very difficult depending on the revenue situation.”104 As to how he graded

the candidates:

        I graded the candidates based on their responses to the interview
        questions. Most of the candidates have the necessary knowledge and
        experience with District functions and operations. Most of the candidates
        also have the managerial experience with District functions and operations.
        The largest differences between candidates was their respective knowledge
        of the big-picture issues we face and their vision for how to cope with the
        challenges the District will face in the future. The successful candidate,
        which was my highest ranked candidate, demonstrated the best
        understanding of the big-picture issues that DOTD faces (including District
        08) and the best vision for how to address the challenges that District 08
        faces going forwards.105

        He further stated that:

        The successful candidate, which was my highest ranked candidate,
        provided the best responses to the questions dealing with leadership and
        vision …. The other candidates, when compared to the successful
        candidate did not provide the best responses to the questions dealing with
        experience, leadership, and vision, and therefore received lower cumulative
        interview scores.106

Dr. Kalivoda stated how he scored the applicants and what factors he took into account.

He also explained why he scored Roussell the way he did, and why he scored Plaintiff

and the other applicants less than Roussell. The statements provide a clear basis for Dr.

Kalivoda’s subjective assessment of Plaintiff’s interview.

        DOTD also introduces the response that panelist Chris Knotts provided during the

internal investigation.107 He stated that his “goal was to select the applicant that had the

best technical, managerial and organizational skills….”108 He also stated, “[i]f someone is

skilled in the technical aspects of the job and possesses excellent people skills and is


104
    Id.
105
    Id.
106
    Id.
107
    Rec. Doc. No. 13-6, p. 23–24.
108
    Id.
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34         06/14/21 Page 18 of 35




organized, they will earn the respect of their staff and people will ‘want’ to serve under

them. It is all about LEADERSHIP!”.109 Knotts noted that, “the successful candidate

possessed the technical, managerial and organizational skills necessary to be successful

in the position.”110 Notably, he stated that his “rankings were based on [his] 34 years of

engineering experience and [his] professional judgment of the skills necessary to perform

the duties of the District Administrator position.”111 Therefore, he tied his scoring of

candidates to the technical, managerial, and organizational skills noted above, which

provides a clear basis for his subjective assessment of Plaintiff’s interview. DOTD has

carried its burden of producing a legitimate nondiscriminatory reason for not promoting

Plaintiff because DOTD has offered a reasonably clear factual basis for some of the

panelists’ subjective assessments of Plaintiff.112             DOTD offers additional summary

judgment evidence as well.

        DOTD also offered the panelists’ scoresheets and notes for Plaintiff’s interview and

Roussell’s interview.113 Plaintiff argues that the scoresheets are insufficient to meet

DOTD’s burden because they do not contain the panelists’ opinions of the applicants;

rather, they contain summaries of the applicants’ responses to the interview questions.114

Plaintiff also takes umbrage with the form of the questions as compared to the rating scale

because, for example, some of the questions ask the applicant to describe an experience,

but the “bench mark responses” ask the panelist to rate the response on the one to five




109
    Id.
110
    Id.
111
    Id.
112
    Alvarado v. Texas Rangers, 492 F.3d 605, 616 (5th Cir. 2007).
113
    See Rec. Doc. No. 13-1, p. 80–164.
114
    Rec. Doc. No. 16, p. 19–21; Rec. Doc. No. 22, p. 3–7.
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34         06/14/21 Page 19 of 35




“evidence of skill present” scale described above.115 Relatedly, Plaintiff contends that the

benchmark responses provided panelists with no guidance, instruction, or criteria with

which to evaluate the applicants’ responses.116 At core, Plaintiff argues there is no way

to determine how the panelists arrived at their scores.

        DOTD rebuts that “[t]he scoring sheets also contain notes which show the specific

points in the candidate’s responses that reflect the corresponding point score.”117 But

DOTD concedes that the scoresheets do not contain more descriptive information

because “DOTD training prohibits a panelist from ‘documenting general opinions,

impressions, or interpretations of what was said by the candidate that are not job-

related.’”118

        The Fifth Circuit has visited this issue on several occasions. The court in Alvarado

held that the defendant had not met its burden of production where its only evidence was

total interview scores from the six panelists.119 The court noted that the defendant did not

provide evidence as to how or why the interviewers arrived at the scores nor did they

provide evidence of why the applicants who received the positions scored higher than the

plaintiff.120 Further, “Alvarado's score sheets contain[ed] no notes or comments on her

interview performance, and DPS [did] not point[] to any deposition testimony by the Board

members that would shed light on why they scored Alvarado and the other candidates

the way they did.”121




115
    Rec. Doc. No. 16, p. 19–21; Rec. Doc. No. 22, p. 3–7.
116
    Rec. Doc. No. 16, p. 19–21; Rec. Doc. No. 22, p. 3–7.
117
    Rec. Doc. No. 19, p. 3.
118
    Id.
119
    Alvarado v. Texas Rangers, 492 F.3d 605, 617 (5th Cir. 2007).
120
    Id.
121
    Id.
66916
        Case 3:19-cv-00565-SDD-RLB               Document 34        06/14/21 Page 20 of 35




        Inocencio v. Montalvo is also relevant. The plaintiff challenged an interview-driven

selection process wherein five panelists asked a series of pre-determined questions to

four interviewees.122 The Fifth Circuit distinguished Alvarado, noting that the panel’s

procedure was “extensively documented in the summary judgment record, which includes

records of the job description, panel questions, the master score sheet, interviewee score

sheets, and comments/observations from the panelists.”123 “A number of panelists made

comments that suggested that Inocencio lacked relevant knowledge about the HIDTA

position.”124 DOTD contends that Inocencio is on point and controls. Plaintiff distinguishes

Inocencio, citing the “comments/observations from the panelists” as a critical factor.

        The facts of this case fall somewhere between Alvarado and Inocencio. The

Alvarado court cited to Texas Dept. of Community Affairs v. Burdine,125 wherein the

Supreme Court described the purpose of the second step of the McDonnell Douglas

framework:

        The defendant need not persuade the court that it was actually motivated
        by the proffered [legitimate, non-discriminatory] reasons. It is sufficient if the
        defendant's evidence raises a genuine issue of fact as to whether it
        discriminated against the plaintiff. To accomplish this, the defendant must
        clearly set forth, through the introduction of admissible evidence, the
        reasons for the plaintiff's rejection. The explanation provided must be legally
        sufficient to justify a judgment for the defendant. If the defendant carries this
        burden of production, the presumption raised by the prima facie case is
        rebutted, and the factual inquiry proceeds to a new level of specificity.
        Placing this burden of production on the defendant thus serves
        simultaneously to meet the plaintiff's prima facie case by presenting a
        legitimate reason for the action and to frame the factual issue with sufficient
        clarity so that the plaintiff will have a full and fair opportunity to demonstrate




122
    Inocencio v. Montalvo, 774 F. App'x 824, 827 (5th Cir. 2019).
123
    Id. at 831.
124
    Id.
125
    450 U.S. 248 (1981).
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34       06/14/21 Page 21 of 35




        pretext. The sufficiency of the defendant's evidence should be evaluated by
        the extent to which it fulfills these functions.126

        In light of Alvarado, Inocencio, other germane precedent, and the policies

articulated in Burdine, the Court finds that DOTD has met its burden of production. First,

DOTD’s asserted justification for its hiring decision is that Plaintiff did not receive the

highest score in the selection process. The interview was only a portion of that process—

albeit a large portion.127 Despite the fact that the interview score was a but-for cause of

the Plaintiff’s ultimate score, its eminence is diminished because it was not the sole factor.

        Second, DOTD produced evidence of how panelists Latino, Dr. Kalivoda, and

Knotts scored the candidates. Latino, Dr. Kalivoda, and Knotts consistently emphasized

the same qualities that make a successful District Administrator. Relatedly, the panelists’

notes, although based on the applicants’ responses, are generally consistent, which

indicates that the panelists all considered similar factors in their ranking of the applicants’

answers.

        DOTD’s burden at this stage is not onerous. It merely must produce evidence that,

if believed, would constitute a legitimate, nondiscriminatory reason for Plaintiff’s non-

promotion.128 In the context of a subjective interview, DOTD must articulate a “clear and

reasonably specific basis for its subjective assessment.”129 DOTD has met that burden

because it has articulated the qualities that it (via the panelists) looked for when

conducting the interview and explained that Roussell possessed those qualities in ways

Plaintiff did not. The factual issue has been framed with sufficient clarity such that Plaintiff


126
    Texas Dep't of Cmty. Affs. v. Burdine, 450 U.S. 248, 255–56, 101 S. Ct. 1089, 1094, 67 L. Ed. 2d 207
(1981).
127
    Rec. Doc. No. 13-8, p. 8–10, Rec. Doc. No. 16-1, p. 6–9.
128
    Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007).
129
    Id. at 616.
66916
        Case 3:19-cv-00565-SDD-RLB                  Document 34          06/14/21 Page 22 of 35




has a full and fair opportunity to demonstrate pretext.130 The burden now shifts to Plaintiff

to raise a genuine issue of material fact as to whether those reasons were pretextual.

             3. Whether DOTD’s Legitimate Reason for Not Promoting Plaintiff was
                Pretextual

        As a preliminary matter, DOTD raises an issue regarding Plaintiff’s burden of

persuasion. DOTD asserts that, because Plaintiff stated in his deposition that Latino may

have retaliated against Plaintiff for reasons unrelated to age, age discrimination cannot

be the but-for cause of Plaintiff’s termination.131 As such, according to DOTD, Plaintiff’s

claim must fail.132 Plaintiff argues that he merely must show that age was a but-for cause

of his termination.133

        The Fifth Circuit has answered this question. In Squyres v. Heico Companies, LLC,

the court stated that, “under the ADEA, the employee has the burden of persuasion to

establish ‘that age was [a]134 ‘but-for’ cause of the employer’s adverse decision.’”135

Burrage v. United States, which the Squyres court cited in support of the previous

statement, was a Supreme Court case that considered the degree of causation required

for a conviction under the Controlled Substances Abuse Act.136 While comparing

standards of causation in different substantive contexts, the Court quoted its own opinion




130
    Texas Dep't of Cmty. Affs. v. Burdine, 450 U.S. 248, 255–56, 101 S. Ct. 1089, 1094, 67 L. Ed. 2d 207
(1981).
131
    Rec. Doc. No. 13-9, p. 19. Plaintiff testified that Latino may have harbored ill-will toward Plaintiff because
Plaintiff gave Latino a poor performance review several years ago when Plaintiff was Latino’s supervisor.
132
    Id.
133
    Rec. Doc. No. 16, p. 15.
134
    Alteration in original.
135
     Burrage v. United States, 571 U.S. 204, 134 S.Ct. 881, 889, 187 L.Ed.2d 715 (2014) (alteration in
original) (quoting Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176, 129 S.Ct. 2343, 174 L.Ed.2d 119
(2009)).
136
    Id.
66916
        Case 3:19-cv-00565-SDD-RLB               Document 34         06/14/21 Page 23 of 35




in Gross v. FBL Financial Services, Inc.,137 an ADEA case.138 The Gross Court had written

that “a plaintiff must prove that age was the but-for cause of the employer’s adverse

decision,”139 but the Burrage Court altered the quote to read “a plaintiff must prove that

age was [a] ‘but for’ cause of the employer’s adverse decision.”140 This non-binding dicta

was endorsed by the Fifth Circuit in Squyres, so this Court will assume that there can be

more than one but-for cause for an adverse employment decision.

        “In determining whether the plaintiff's rebuttal precludes summary judgment, the

question is whether the plaintiff has shown that there is a genuine issue of material fact

as to whether this reason was pretextual.”141 The plaintiff may show pretext “either

through evidence of disparate treatment or by showing that the employer's proffered

explanation is false or ‘unworthy of credence.’”142 Plaintiff argues that DOTD’s proffered

reason was pretextual because: (1) Plaintiff was clearly more qualified than Roussell; (2)

Latino made discriminatory remarks in the past; and (3) DOTD deviated from internal

procedures during the selection process.

        Plaintiff asserts that he was clearly better qualified than Roussell. “A showing that

the unsuccessful employee was ‘clearly better qualified’ (as opposed to merely better or

as qualified) than the employees who are selected will be sufficient to prove that the

employer's proffered reasons are pretextual.”143 Because the promotion process was

controlled by the matrix Latino created,144 Plaintiff’s “better qualified” argument is also a


137
    Gross, 557 U.S. at 176.
138
    Burrage, at 889.
139
    Gross, 557 U.S. at 176.
140
    Burrage, at 889.
141
    Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010) (cleaned up).
142
    Jackson v. Cal–Western Packaging Corp., 602 F.3d 374, 378–79 (5th Cir. 2010).
143
    Moss, 610 F.3d at 922–23.
144
    And the parties agree that Latino was required to create a matrix. Rec. Doc. No. 13-8, p. 4–5; Rec. Doc.
No. 16-1, p. 2–3.
66916
          Case 3:19-cv-00565-SDD-RLB              Document 34        06/14/21 Page 24 of 35




challenge to the point allocation structure of the matrix. The use of a selection matrix

complicates the “clearly more qualified” inquiry. While the selection matrix controls the

result of the selection process, Latino’s opinions and priorities influenced how he

structured the matrix and allocated points within it. Therefore, Plaintiff may have been

less qualified according to the matrix Latino created, but “clearly more qualified” if one

disregards the matrix. Given this quirk, the Court will analyze Plaintiff’s qualifications two

ways. First, the Court will disregard the matrix and analyze Plaintiff’s and Roussell’s

qualifications as they appear on paper and considering how they interviewed. Second,

the Court will consider Plaintiff’s challenge to the matrix itself as part of the analysis as to

whether Latino deviated from DOTD procedure when he developed the matrix. The first

inquiry, whether Plaintiff has introduced evidence sufficient to create a genuine issue of

material fact as to being “clearly better qualified” without regard to the matrix, will also

inform whether Latino structured the matrix in a discriminatory manner since,

theoretically, the matrix should produce the best qualified applicant. The second analysis

will focus on the point allocation within the matrix and whether Plaintiff has produced

evidence that Latino’s allocation of points was discriminatory—as Plaintiff argues.145 This

is appropriate because at the last step of the McDonnell Douglas analysis, Plaintiff’s

intermediate burden “merges with the ultimate burden of proving that the employee has

been the victim of intentional discrimination.”146

          The following summary of Plaintiff’s and Roussell’s qualifications is drawn from

Plaintiff’s Opposition wherein the purported facts are supported by adequate citations to




145
      Rec. Doc. No. 16-1, p. 7.
146
      Heinshon v. Carabin & Shaw, P.C., 832 F.3d 224, 237 (5th Cir. 2016).
66916
          Case 3:19-cv-00565-SDD-RLB       Document 34      06/14/21 Page 25 of 35




the record.147 Plaintiff obtained his professional engineer’s license in 1989, while Roussell

obtained his ten years later. Plaintiff served as an Engineer 8, which is one position below

District Administrator (Engineer 9), for at least six years compared to Roussell’s two.

Additionally, Plaintiff served as Assistant Secretary of Operations, a position above

District Administrator, for four years and supervised approximately ten DOTD employees

who held the position of District Administrator. Plaintiff supervised Roussell when

Roussell was an Engineer 8. Plaintiff served as a District Administrator for three different

Districts over two years. When Roussell and Plaintiff applied for the instant District

Administrator position: Plaintiff had 36 hours of coursework towards a Master’s degree in

civil engineering compared to Roussell’s zero; Plaintiff was licensed as a professional civil

engineer, environmental engineer, and a flood plain manager, while Roussell was only

licensed as a professional civil engineer; Plaintiff had supervised approximately 4,316

people during his tenure compared to Roussell’s 288; Plaintiff had completed leadership

training and served on national transportation committees while Roussell had not; and

Plaintiff had ten more years of supervisory experience than Roussell. Finally, Plaintiff had

been certified by the National Bridge Inspection Standards Program Management,

certified as a National Traffic Incident Management Responder Trainer, certified by the

Texas A&M Engineering Extension Service Infrastructure Protection, and certified as a

National Weather Service Weather Ready Nation Ambassador, while Roussell had no

certifications. Based on this purported disparity in qualifications, Plaintiff asserts that he

was clearly more qualified.




147
      Rec. Doc. No. 16, p. 3–4.
66916
        Case 3:19-cv-00565-SDD-RLB              Document 34        06/14/21 Page 26 of 35




        To show that he was “clearly better qualified” than Roussell and raise a fact

question as to whether age discrimination was a factor in DOTD’s promotion decision,

Plaintiff “must present evidence from which a jury could conclude that ‘no reasonable

person, in the exercise of impartial judgment, could have chosen the candidate selected

over the plaintiff for the job in question.’”148 “Unless the qualifications are so widely

disparate that no reasonable employer would have made the same decision, any

differences in qualifications are generally not probative evidence of discrimination.”149

“[T]he bar is set high for this kind of evidence.”150 “The ADEA does not require an

employer ‘to make proper decisions, only nondiscriminatory ones.”151

        Plaintiff does not argue that Roussell was not qualified. The minimum requirements

for the position were a professional engineer license with at least eight years of

professional engineering experience and two of those years must have been at the

supervisory level or above.152 Roussell had those qualifications and had risen steadily

through each rank of DOTD’s engineer career path from 1994 to 2018.153 Instead, Plaintiff

argues that he was more qualified than Roussell because Plaintiff had: more job and

supervisory experience than Roussell; supervised Roussell twice; hired individuals for the

District Administrator position; and held the District Administrator position for over two

years.154 Plaintiff also had attained a higher level of education and had more industry

certifications than Roussell.



148
    Moss, 610 F.3d at 917 (cleaned up).
149
    Id. (cleaned up).
150
    Id. (cleaned up).
151
    Campbell v. Zayo Group, L.L.C., 656 F. App’x 711, 717 (5th Cir. 2016) (quoting Bryant v. Compass Grp.
USA Inc., 413 F.3d 471, 478 (5th Cir. 2005)).
152
    Rec. Doc. No. 13-1, p. 46.
153
    Rec. Doc. No. 13-8, p. 12; Rec. Doc. No. 16-1, p. 10.
154
    Rec. Doc. No. 16, p. 23.
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34         06/14/21 Page 27 of 35




        Plaintiff’s advantage in years of experience does not necessarily translate into

increased proficiency in management and leadership.155 Likewise, the fact that Plaintiff

supervised Roussell when Roussell was an intern and again when Roussell was an

Engineer 8 has no bearing on whether Plaintiff was more qualified for the District

Administrator position than Roussell. The fact that Plaintiff had hired individuals for the

District Administrator position indicates that he knew the requirements for the position and

had supervised people in the position but does not bear directly on his aptitude for the

position. The fact that Plaintiff had held the District Administrator position for two years

indicates he may have been more qualified than Roussell simply because he had

previously performed the job, but that fact alone is not sufficient to raise an issue of

material fact as to whether he was clearly more qualified. As to Plaintiff’s advantages in

education and certifications, Plaintiff has failed to tie those accolades to success in the

District Administrator position, so they are not probative of his claim that he was clearly

better qualified.

        Plaintiff’s prior experience is a factor in the “clearly better qualified” analysis, but

the interview is also important. As such, the Court must analyze each person’s interview

performance as a qualification. There is no summary judgment evidence to indicate that

the panelists demonstrated animus in their scoring of the applicants; in fact, the parties

agree that the panelists did not know the applicants’ ages during the interview.156 Plaintiff




155
    Moss, 610 F.3d at 923 (“An attempt to equate years served with superior qualifications . . . is
unpersuasive. Obviously, work experience is one component of defining who is more qualified, but greater
experience alone will not suffice to raise a fact question as to whether one person is clearly more qualified
than another.” (cleaned up)).
156
    Rec. Doc. No. 13-8, p. 10; Rec. Doc. No. 16-1, p. 8.
66916
        Case 3:19-cv-00565-SDD-RLB            Document 34        06/14/21 Page 28 of 35




received an average interview score of 31.43 compared to Roussel’s 35.21.157 Therefore,

the interview, taken alone, indicates that Roussell was more qualified than Plaintiff.

        Mindful of the Fifth Circuit’s admonition that the ADEA was “[not] intended to

transform the courts into personnel managers,”158 the Court finds that Plaintiff has not

carried this heavy burden. In sum, while Plaintiff may have been more qualified based on

his prior experience, the results of the interview indicate that Roussell possessed more

of the less tangible qualities that the panelists deemed necessary for success in the

District Administrator position. Plaintiff’s and Roussell’s qualifications were therefore not

“so widely disparate that no reasonable employer would have made the same decision,”

so “any differences in [their] qualifications are [] not probative evidence of

discrimination.”159

        Additionally, the Court notes that Roussell was not the only applicant who scored

higher than Plaintiff. In fact, three other applicants scored higher than Plaintiff on the

combined interview and application scores.160 Plaintiff has produced no evidence as to

those applicants’ qualifications.

        Plaintiff argues that Latino failed to follow internal DOTD procedure and that his

failure to do so was based on discriminatory motives. “While a company's failure to follow

internal procedures is generally not enough to create a genuine issue of fact as to

discriminatory motives, the nature of the internal policy and the extent of the deviation in

the particular case could give rise to evidence of pretext in light of all the other relevant



157
    Rec. Doc. No. 16-5, p. 1.
158
    Moss, 610 F.3d at 926 (quoting Bienkowski v. Am. Airlines, Inc., 851 F.2d 1503, 1507–08 (5th Cir.
1988)).
159
    Id. at 923 (cleaned up).
160
    See supra text accompanying notes 35–38.
66916
        Case 3:19-cv-00565-SDD-RLB            Document 34       06/14/21 Page 29 of 35




facts.”161 “[M]ere deviations from policy, or a disagreement about how to apply company

policy, do not show pretext.”162 A plaintiff must “connect a departure from or

misapplication of procedure to a discriminatory motive…”163

        Plaintiff argues that the selection process deviated from DOTD policy in four ways:

(1) two of the panelists had not completed required interview training prior to serving on

the panel, (2) Skip Breeden, one of the panelists, was not a “peer” (as required by DOTD

regulations) because he was not an engineer, (3) Latino did not create benchmark

responses or sample responses for the interview process, and (4) Latino improperly

allocated points within the matrix.

        The fact that two of the panelists had not completed required training prior to the

interview is irrelevant. First, the parties agree that DOTD waived the requirement after the

interview.164 More importantly, Plaintiff does not show how this deviation from policy can

be ascribed to a discriminatory motive. Plaintiff does not show how the deviation could

have been discriminatory at all. The same holds true for the fact that Skip Beerden was

purportedly not a “peer” as required by DOTD regulations. The Court finds that Plaintiff

has failed to connect either of those policy deviations to a discriminatory motive.

        The Court also finds unavailing Plaintiff’s argument that Latino’s failure to create

benchmark or sample responses for the interview questions is evidence of discriminatory

motive. Latino provided a scale whereby the panelists rated each applicant’s answer to

each interview question on a scale from one to five, with one corresponding to “very strong



161
    Julian v. City of Houston, 618 F. App’x 211, 214, n.3 (5th Cir. 2015) (cleaned up).
162
     McMichael v. Transocean Offshore Deepwater Drilling, Inc., 934 F.3d 447, 459–60 (5th Cir. 2019)
(citation omitted).
163
    Id. at 460.
164
    Rec. Doc. No. 13-8, p. 11; Rec. Doc. No. 16-1, p. 9–10.
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34   06/14/21 Page 30 of 35




evidence the skill is not present and five corresponding to “very strong evidence the skill

is present.”165 Plaintiff contends that this scale was insufficient and cites a portion of

DOTD’s “Selecting the Best” manual as an example of properly constructed benchmark

responses:166




        Under the facts of this case, even if Latino’s scale was violative of DOTD policy,

that does not raise a fact issue as to pretext. Compared to the example above, Latino’s

scale creates an increased risk of using the subjectivity of the scale as a vehicle for

discrimination. But the undisputed facts belie that possibility.

        The Parties agree that none of the panelists knew the ages of the applicants, which

strongly decreases the ability of the panelists to utilize the additional wiggle room provided

by Latino’s subjective benchmarks in a discriminatory fashion.167 Latino also awarded

Roussell and Desselle the same score (35), which suggests he did not exercise the




165
    Rec. Doc. No. 13-8, p. 9; Rec. Doc. No. 16-1, p. 8.
166
    Rec. Doc. No. 16-10, p. 28.
167
    Rec. Doc. No. 13-8, p. 10; Rec. Doc. No. 16-1, p. 8.
66916
        Case 3:19-cv-00565-SDD-RLB               Document 34        06/14/21 Page 31 of 35




subjectivity he provided in a discriminatory way.168 The evidence does not connect this

departure from procedure to a discriminatory motive.

        Plaintiff also attacks Latino’s allocation of points within the matrix as

discriminatory.169 Plaintiff contends that the weight given to the interview (50 points)

violated DOTD selection rules. According to Plaintiff, “[t]he selection process rules allotted

only fifteen (15) points for the interview process, not fifty (50) points as Mr. Latino chose

for this selection.”170 Plaintiff supports this assertion with a citation to the “Selecting the

Best” manual’s sample “Ranking Descriptions Form.”171 DOTD counters that the scores

on the Ranking Descriptions Form are not binding.172

        Plaintiff places undue importance on the examples provided in the Ranking

Descriptions Form. The form is labeled “Sample” and states that “[t]hese are EXAMPLES

of ranking descriptions. Please create descriptions that are appropriate for the position

you are filling.”173 The sample form provides twenty-five points for job related experience,

fifteen points for the interviews, ten points for prior performance reviews, ten points based

on attendance, ten points for job related education, ten points for job related training, ten

points for supervisory experience, and five points each for professional demeanor and

oral communication.174




168
    Rec. Doc. No. 13-1, p. 9.
169
     Latino allocated the points as follows: fifteen points for job related experience; fifteen points for
supervisory experience; five points based on prior performance reviews; five points based on attendance;
forty points for interview performance; five points each for communication and leadership/professionalism,
both of which were allocated based on the applicants’ performance in the interviews; and ten points for the
interview with the Secretary, for a total of 100 available points.
170
    Rec. Doc. No. 16, p. 17.
171
    Id.
172
    Rec. Doc. No. 19, p. 9.
173
    Rec. Doc. No. 16-8, p. 1.
174
    Id. at 1–3.
66916
        Case 3:19-cv-00565-SDD-RLB         Document 34       06/14/21 Page 32 of 35




        Other portions of “Selecting the Best” severely undercut Plaintiff’s argument. In the

section that describes how to prepare the selection matrix, the “Mandatory and Optional

Categories” section directs the hiring manager to select from the categories listed above

as appropriate for the position being filled.175 The content of the next section “Determining

the Appropriate Weight of Each Category” provides:

        Of the categories identified, determine weight or value based on relative
        importance of each and according to the hiring guidelines for the respective
        office. (Example: If public speaking/effective oral communication skills are
        critical to the position, more weight should be given to Oral Communication
        for this position than for positions not requiring such skills). Total weight
        score for all considered factors on the applicant matrix should equal 100.176

In sum, “Selecting the Best” clearly directs the hiring manager to weight the different

categories according to the specific position under consideration. The Court finds that

Plaintiff’s argument that the interview value was capped at fifteen points is meritless, and

Latino did not deviate from procedure by weighting the interview forty points in this case.

        Having concluded that Latino exercised considerable discretion in allocating points

within the matrix, the Court turns to whether he exercised that discretion in a

discriminatory way. The matrix allowed the applicants to earn one point per year of job-

related and supervisory experience up to a maximum of fifteen each.177 Latino attested

that he capped these two categories at fifteen points each because “just because

someone may have been with DOTD for a longer period of time in a management-level

position than another candidate, the longevity in tenure does not necessarily translate

into better overall qualifications as a leader or manger. It is the skill set of leadership and




175
    Rec. Doc. No. 13-1, p. 55.
176
    Rec. Doc. No. 13-1, p. 56.
177
    Rec. Doc. No. 13-1, p. 4.
66916
        Case 3:19-cv-00565-SDD-RLB               Document 34         06/14/21 Page 33 of 35




management that matters for the DA position, not tenure.”178 Plaintiff offers nothing to

rebut DOTD’s proffered explanation beyond the assertion that Plaintiff would have

received more points had those categories been weighted more.179 The Court finds that

this is neither enough to raise the specter of discrimination nor enough to create a genuine

issue of material fact as to pretext for the jury. The ADEA forbids age discrimination, but

it does not guarantee gerontocracy by forcing employers to value tenure above all else.

        Plaintiff also argues that Latino’s purported remark regarding a different employee,

Jay Cornell, is probative of discrimination and demonstrates that DOTD’s proffered

explanations are pretextual.180 Latino purportedly said that Cornell was too old to be

productive and that he needed to go home and retire. DOTD invokes the “stray remark”

doctrine in an effort to depreciate the significance of Latino’s statement, but Plaintiff asks

the Court to consider the applicability of the stray remark doctrine in light of Supreme

Court and Fifth Circuit jurisprudence criticizing the doctrine.

        The stray remark doctrine is nuanced. Where a plaintiff offers remarks as direct

evidence, the Fifth Circuit directs courts to apply the CSC Logic181 four-part test to

determine if the remarks are sufficient to overcome summary judgment.182 On the other

hand, where, as here, the plaintiff offers remarks as circumstantial evidence alongside

other alleged discriminatory conduct, the less strenuous, two-part Russell test applies.183

Applying Russell, Plaintiff “need only show (1) discriminatory animus (2) on the part of a

person that is either primarily responsible for the challenged employment action or by a


178
    Id.
179
    Rec. Doc. No. 16, p. 24.
180
    Rec. Doc. No. 16, p. 25.
181
    Brown v. CSC Logic, Inc., 82 F.3d 651, 655 (5th Cir.1996).
182
    Reed v. Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012).
183
    Id. (citing Russell v. McKinney Hosp. Venture, 265 F.3d 219, 226 (5th Cir. 2000)).
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34         06/14/21 Page 34 of 35




person with influence or leverage over the relevant decisionmaker.”184 However, when

analyzing the effect of a comment, the Fifth Circuit has considered the context in which

the comment was made and clearly stated that “sporadic” comments do not suggest age-

based animus.185

        Latino’s comment likely qualifies under Russell, however, the Court finds that

Latino’s comment was “sporadic.” In his deposition, Plaintiff testified that Latino made the

comment “ten years ago” when Plaintiff was Assistant Secretary.186 Plaintiff was deposed

in July 2020, which puts the comment almost eight years removed from the events giving

rise to this suit.187 An eight year old comment about a different employee is not probative

of discrimination in the instant case, particularly where there is little other evidence of

discrimination.

        Another factor undercuts Plaintiff’s argument. The Fifth Circuit has held that

“discrimination is less likely when the supervisor is in the same protected class as the

plaintiff.”188 Plaintiff does not controvert Latino’s assertion that four of the panelists were

over 50 years old at the time of the interview.189 Dr. Kalivoda was 60; Skip Beerden was

70; Lesia Warren was 56; Chris Knotts was 56; Latino was 48; and Plaintiff was 56.190

Four of the seven panelists were therefore within (or above) the same protected class as


184
    Id. (citation omitted).
185
    See e.g. Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 236 (5th Cir. 2015). Compare Reed, 701
F.3d at 441–42 (holding that stray remarks were not evidence of age animus in part because they were
“sporadic”), and Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 900 (5th Cir.2002) (holding that a similar
“old guy” comment, made in response to a “young guy” comment, was not evidence of discriminatory
animus), with Russell, 235 F.3d at 226 (holding that an “old bitch” comment was evidence of discriminatory
animus when it was made so frequently that the plaintiff had to wear earplugs and when the comments
continued even after the plaintiff confronted the employee about what he was saying).
186
    Rec. Doc. No. 16-2, p. 46–47.
187
    Id. See also Rec Doc No. 16-1, p. 3.
188
    McMichael v. Transocean Offshore Deepwater Drilling, Inc., 934 F.3d 447, 460–61 (5th Cir. 2019).
189
    Rec. Doc. No. 13-1, p. 8.
190
    Id.
66916
        Case 3:19-cv-00565-SDD-RLB                Document 34   06/14/21 Page 35 of 35




Plaintiff, which makes it unlikely they would discriminate against Plaintiff on the basis of

age. Further, although Latino is not quite 50 years old, his proximity to the threshold of a

class shared with Plaintiff makes it less likely he would discriminate against Plaintiff.191

Additionally, the Court notes that Michael DeSelle, who was 50 at the time of the interview

and therefore in the same protected class as Plaintiff, also ranked higher than the Plaintiff

and advanced to the interview with the Secretary.192 Therefore, the Court concludes that

Plaintiff has failed to demonstrate summary judgment evidence of a material issue of fact

as to pretext. DOTD is entitled to summary judgment.

III.    CONCLUSION

        In light of the foregoing, DOTD’s Motion for Summary Judgment193 is granted.

        Judgment shall be rendered consistent with this Ruling.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on June 14, 2021.




                                              S
                                             JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




191
    McMichael, 934 F.3d at 460–61.
192
    Rec. Doc. No. 13-8, p. 10; Rec. Doc. No. 16-1, p. 9.
193
    Rec. Doc. No. 13.
66916
